Exhibit 10.43

      EXECUTION VERSION   CONFIDENTIAL

AMENDMENT NO. 1
TO THE
AGREEMENT FOR GENERATION SERVICES
BETWEEN
GULF POWER COMPANY
AND
FLORIDA PUBLIC UTILITIES COMPANY
THIS AMENDMENT, effective as of the 25th day of January, 2011 (“Amendment
No. 1”), amends the Agreement for Generation Services between Gulf Power Company
(“Gulf Power”) and Florida Public Utilities Company (“FPUC”) dated as of
December 28, 2006 (“Agreement”). Gulf Power and FPUC are individually referred
to herein as a “Party” and collectively as the “Parties”.
WITNESSETH:
WHEREAS, pursuant to the Agreement, Gulf Power has agreed to sell to FPUC, and
FPUC has agreed to purchase from Gulf Power, capacity and energy in order for
FPUC to supply the native load electric requirements of FPUC’s Northwest
Division;
WHEREAS, the Parties desire to amend the Agreement in order to modify the method
for calculating the amount of capacity to be purchased by FPUC from Gulf Power,
subject to the terms and conditions hereof; and
WHEREAS, the Parties desire to further amend the Agreement in order extend the
term of the Agreement, subject to the terms and conditions hereof.

 

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION   CONFIDENTIAL

NOW, THEREFORE, in consideration of the premises, the mutual promises and
agreements contained herein and other good and valuable consideration, the
receipt, sufficiency and adequacy of which are hereby acknowledged, the Parties
each intending to be legally bound hereby agree as follows:
A. Amendments to Agreement.
Subject to the satisfaction of the condition set forth in Section B. 1 of this
Amendment No. 1, the Parties hereby agree to amend and modify the Agreement as
follows.
1. In Section 1.1 of the Agreement, the definition of “Monthly Capacity Rate” is
hereby modified by adding the following capacity rates for the following years
to the table within that definition:

          Year   Capacity Rate ($/kW-Mo.)  
2018
  $ 12.25  
2019
  $ 12.80  

2. In Section 1.1 of the Agreement, the definition of “Term” is hereby modified
by replacing the date “December 31, 2017” with the date “December 31, 2019”.
3. Section 2.1 of the Agreement is hereby modified by replacing the reference to
“December 31, 2017” with “December 31, 2019”.
4. Appendix A of the Agreement is hereby modified by replacing the reference to
the year “2016” in the first paragraph with the year “2018”.
5. Appendix A of the Agreement is hereby modified by deleting Section D of that
Appendix and replacing it with the revised Section D set forth in Attachment 1
to this Amendment No. 1.
6. Appendix A of the Agreement is hereby modified by deleting Section E of that
Appendix and replacing it with the revised Section E set forth in Attachment 2
to this Amendment No. 1.
7. Exhibit 1 to Appendix A of the Agreement is hereby modified by: (a) replacing
the words “Example Calculation of Capacity Purchase” with the words “Example
Calculation of Capacity Purchase for Years 2008 through 2010”; and (b) adding to
that exhibit the contents of Attachment 3 to this Amendment No. 1.

 

2



--------------------------------------------------------------------------------



 



EXECUTION VERSION   CONFIDENTIAL

B. Regulatory.
1. By no later than January 31, 2011, FPUC shall make a filing with the FPSC
requesting approval of this Amendment No. 1, without any modification or
condition with respect to the Agreement other than as specifically set forth in
Section A of this Amendment No. 1 (“Requested Approval”). After making such
filing, FPUC shall utilize diligent efforts to obtain a Final Order that grants
the Requested Approval by no later than July 31, 2011 (“Approval Deadline”). The
amendments and modifications to the Agreement set forth in Section A of this
Amendment No. 1 are expressly conditioned upon the receipt of a Final Order by
the Approval Deadline that grants the Requested Approval. For purposes of this
Amendment, a “Final Order” means an order of the FPSC that is no longer subject
to appeal or further review by a court or other governmental authority.
2. FPUC shall promptly notify Gulf Power when it receives a ruling from the FPSC
regarding the Requested Approval. FPUC shall keep Gulf Power reasonably informed
as to the progress of its efforts to obtain the Requested Approval.
3. In the event that: (i) there is no Final Order by the Approval Deadline that
grants the Requested Approval; or (ii) the FPSC issues an order or issuance
denying the Requested Approval or an order or issuance requiring any
modifications or conditions with respect to the Agreement or this Amendment
No. 1 that are not specifically provided for in Section A of this Amendment
No. 1, then in either case of (i) or (ii), this Amendment No. 1 shall
immediately terminate and be rendered null and void, ab initio, without further
action of the Parties; provided, however, Gulf Power shall be entitled to
invoice, and FPUC shall pay, amounts as provided in the penultimate sentence of
Section C below. If this Amendment No. 1 so terminates, the Agreement shall
continue in full force effect as it existed prior to the execution by the
Parties of this Amendment No. 1.

 

3



--------------------------------------------------------------------------------



 



EXECUTION VERSION   CONFIDENTIAL

C. Adjustment of Invoices.
1. Consistent with the Parties’ intent to modify the method for determining the
Capacity Purchase under Section D of Appendix A of the Agreement, commencing
with the payment for capacity provided for January 2011, Gulf Power shall
calculate the Monthly Capacity Payment for each Month utilizing a Capacity
Purchase that is determined in accordance with the revised Section D of
Appendix A under this Amendment No. 1 (each such Month, commencing with
January 2011 being referred to as a “Modified Month”).
2. Notwithstanding the foregoing, in the event that this Amendment No. 1
terminates under Section B.3 above, in order for payments to be made in
accordance with the original terms of this Agreement, Gulf Power shall be
entitled to retroactively invoice FPUC for the full amount of the Monthly
Capacity Payments for the Modified Months as such payments would have been
calculated if this Amendment No. 1 had never existed (less any amounts
previously paid by FPUC as Monthly Capacity Payments for such Months), plus
interest at the Interest Rate. FPUC shall pay such invoiced amount in accordance
with Article 6 of the Agreement.
D. Other Provisions.
1. Unless otherwise specifically provided in this Amendment No. 1, capitalized
terms in this Amendment No. 1 shall have the meaning assigned to such terms in
the Agreement.
2. Except as amended hereby, the terms and conditions of the Agreement shall
remain in full force and effect.
3. This Amendment No. 1 may be executed in multiple counterparts (including by
facsimile, electronic mail, or similar electronic transmission device pursuant
to which the signature of or on behalf of each party hereto can be seen), each
of which shall be deemed an original and all of which shall constitute a single
instrument.

 

4



--------------------------------------------------------------------------------



 



EXECUTION VERSION   CONFIDENTIAL

4. This Amendment No. 1 shall be considered for all purposes as prepared through
the joint efforts of the Parties and shall not be construed against one Party or
the other as a result of the preparation or other event of negotiation, drafting
or execution hereof.
5. This Amendment No. 1 (including the attachments hereto) and the terms and
conditions hereof shall constitute Confidential Information of each Party
subject to Article 15 of the Agreement. The Parties agree to seek confidential
treatment of this Amendment No. 1 and other Confidential Information from the
FPSC to the maximum extent possible pursuant to Chapter 366.093, Florida
Statutes, and Rule 25-22.006 of the Florida Administrative Code. In the event
any Confidential Information will need to be disclosed in connection with any
application for the FPSC approval of this Amendment No. 1 or the rates to be
charged hereunder, FPUC shall consult and cooperate with Gulf Power prior to
such disclosure, including, without limitation, in determining the extent to
which confidential treatment will be sought for such terms, conditions and
provisions.
[The next page is the signature page.]

 

5



--------------------------------------------------------------------------------



 



EXECUTION VERSION   CONFIDENTIAL

IN WITNESS WHEREOF, the Parties have duly executed this Amendment No. 1 as of
the date first written above.
GULF POWER COMPANY
      By and through its agent
      Southern Company Services, Inc.

         
BY:

  /s/ Murry Weaver
 
NAME: Murry Weaver    

  TITLE: Vice President, Southern Wholesale Energy    

FLORIDA PUBLIC UTILITIES COMPANY

         
BY:

  /s/ Jeff Householder
 
NAME: Jeff Householder    

  TITLE: President    

 

6



--------------------------------------------------------------------------------



 



EXECUTION VERSION   CONFIDENTIAL

ATTACHMENT 1
REVISED SECTION D OF APPENDIX A OF THE AGREEMENT
D. Capacity Purchase.
The Capacity Purchase for the Year following each Calculation Year shall be
rounded to the nearest kilowatt (kW), and shall be determined as follows:
1. Capacity Purchase for Years 2008 through 2010.
For each of the Years 2008, 2009 and 2010, the Capacity Purchase shall be equal
to the greater of:

  (1)  
the lesser of:

  (a)  
the product of:

  (i)  
the Reserve Requirement plus one (1); multiplied by the
    (ii)  
Forecasted Northwest Annual Peak Demand.

Or

  (b)  
the product of:

  (i)  
one and one-hundredth (1.01) plus the Growth Rate; multiplied by the
    (ii)  
Capacity Purchase for the Calculation Year.

Or

  (2)  
the Capacity Purchase for the Calculation Year.

Notwithstanding the foregoing, the Capacity Purchase for Year 2008 shall be
equal to the product of: (i) the Reserve Requirement plus one (1); multiplied by
(ii) the Forecasted Northwest Annual Peak Demand.
Page 1 of Attachment 1

 

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION   CONFIDENTIAL

2. Capacity Purchase for Years after 2010.
For each Year of the Service Term after 2010, the Capacity Purchase shall be
equal to the greater of:

  (1)  
the lesser of:

  (a)  
the product of:

  (i)  
the Reserve Requirement plus one (1); multiplied by the
    (ii)  
Forecasted Northwest Annual Peak Demand.

Or

  (b)  
the product of:

  (i)  
one and one-hundredth (1.01) plus the Growth Rate; multiplied by the
    (ii)  
Capacity Purchase for the Calculation Year.

Or

  (2)  
91 MW (“Capacity Minimum”) (subject to reduction for Year 2018 and/or Year 2019
under the circumstances described in Section E.2(b) of this Appendix A).

Page 2 of Attachment 1

 

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION   CONFIDENTIAL

ATTACHMENT 2
REVISED SECTION E OF APPENDIX A OF THE AGREEMENT
E. Reductions in Capacity Purchase.
1. Required Purchases from Third Parties.
If in any Year of the Service Term FPUC is required to purchase capacity from a
third party under applicable Law pursuant to Section 3.4(ii) or (iii) and the
Parties cannot agree upon feasible actions (if any) to be taken by either or
both Parties such that FPUC can satisfy and/or comply with such Law for such
Year while simultaneously leaving this Agreement in full force and effect as
originally executed, then the Capacity Purchase calculated for such Year (or
applicable portion thereof) pursuant to the provisions of this Appendix A shall
be reduced by such amount necessary for FPUC to comply with applicable Law.
2. Expiration of the Marianna Franchise Agreement.
If during the Service Term, FPUC’s franchise agreement with the City of
Marianna, Florida expires and is not renewed, extended or replaced (the date of
such expiration being the “Marianna Expiration Date”), then the following shall
apply as applicable:
(a) If Gulf Power and/or any of its Affiliates sells electric capacity to the
City of Marianna after the Marianna Expiration Date, then for the period of time
during the Service Term that Gulf Power and/or its Affiliates sells capacity to
the City of Marianna, the Capacity Purchase to FPUC shall be reduced by the
amount of capacity sold to the City of Marianna by Gulf Power and/or its
Affiliates; provided, however, there shall be no such reduction if the Capacity
Minimum has already been reduced by the Marianna Load Amount pursuant to
subsection (b) below.
Page 1 of Attachment 2

 

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION   CONFIDENTIAL

(b) If neither Gulf Power nor any of its Affiliates sells electric capacity to
the City of Marianna during the period of the Service Term after the Marianna
Expiration Date, then commencing with the later of: (i) Year 2018, or (ii) the
Year after the Year in which the Marianna Expiration Date occurs, the Capacity
Minimum under Section D of this Appendix A shall be reduced by the Marianna Load
Amount for purposes of calculating the Capacity Purchase for such Year (but in
no event shall the Capacity Minimum be reduced for purposes of calculating the
Capacity Purchase for any Year prior to 2018).
For purposes hereof, the Marianna Load Amount shall equal:

  (1)  
the sum of:

  (a)  
the Marianna Load Ratio times the Northwest Annual Peak Demand, each for the
Peak Season of the third Year prior to the Year in which the Marianna Expiration
Date occurs; plus
    (b)  
the Marianna Load Ratio times the Northwest Annual Peak Demand, each for the
Peak Season of the second Year prior to the Year in which the Marianna
Expiration Date occurs; plus
    (c)  
the Marianna Load Ratio times the Northwest Annual Peak Demand, each for the
Peak Season of the first Year prior to the Year in which the Marianna Expiration
Date occurs.

  (2)  
divided by three (3).

For purposes hereof, the Marianna Load Ratio for a given Peak Season shall equal
the quotient of: (a) the aggregate total of all kWH of energy billed by FPUC for
such Peak Season to retail customers in the City of Marianna franchise area;
divided by (b) the aggregate total of all kWH of energy billed by FPUC for such
Peak Season to all Northwest Division retail customers.
In no event shall a reduction in the Capacity Purchase under Section E.2(a)
above and a reduction in the Capacity Minimum under Section E.2(b) above be
effective concurrently.
Page 2 of Attachment 2

 

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION   CONFIDENTIAL

ATTACHMENT 3
ADDITION TO EXHIBIT 1 TO APPENDIX A OF THE AGREEMENT
Example Calculation of Capacity Purchase for Years After 2010
Note: All data is for example purposes only, and is not representative of actual
or forecasted data. Calculation Year = 2010
A. Marianna Annual Peak Demand

                          Year   Peak Season MW     Transmission Loss Factor    
Peak Season MW (after loss adj.)  
2007
    79.197       2.6 %     81.311  
2008
    72.928       2.6 %     74.875  
2009
    73.203       2.6 %     75.157  
2010
    69.581       2.6 %     71.438  

Peak Season is defined as May through September
B. Growth Rate

                 
(1)
  (a)     -7.92 %    
 
  (b)     0.38 %    
 
  (c)   +            -4.95

 
-12.49 %
%    
 
                (2)   -12.490% / 3 = -4.1600%    

(GRAPH) [c13513c1351304.gif]
2011 Capacity Purchase: 91.000 MW
Page 1 of Attachment 3

 

 